Citation Nr: 1221791	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-16 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, claimed as neck pain. 

2.  Entitlement to service connection for a lumbar spine disorder, claimed as back and left leg pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1961 to August 1964.

The appeal comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied entitlement to service connection for cervical and lumbar spine disorders.

The Veteran testified before a Decision Review Officer at the RO in March 2010.  A transcript of the hearing is included in the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to service connection for cervical and lumbar spine disabilities is warranted.  As an initial matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court, are applicable to this appeal.  

In his statement dated in March 2006, the Veteran indicated that his back symptomatology makes it very difficult to work and that he has been receiving disability benefits from the Social Security Administration (SSA).  Those records have not been obtained by VA.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Additionally, the Board notes that the Veteran requested a Travel Board hearing at the local RO in an October 2008 substantive appeal.  In this case, however, the local RO is Baltimore, Maryland, and the Board does not do hearings there because of its proximity to the Board's Central Office in Washington, D.C. where a Central Office Board hearing can be held in lieu of a Travel Board hearing.  The Veteran was informed of this and was given a local hearing by a DRO instead.  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person. See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  If the issues remain denied in the supplemental statement of the case, the RO should request that the Veteran clarify if he still desires a Central Office hearing before a member of the Board in Washington, D.C. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If medical evidence utilized in processing such claim is not available, the fact should be entered in the claims folder.

2.  The issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  

3.  Thereafter, if any benefit on appeal remains denied, the Veteran and his representative should be contacted and asked to clarify and confirm his request for a Central Office hearing before a member of the Board sitting in Washington, D.C.  If the Veteran desires such a hearing, it should be scheduled expeditiously in accordance with the provisions regarding cases that have been advanced on the docket.  If the Veteran no longer desires a hearing, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

